Citation Nr: 0511654	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  94-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to May 
1970 with subsequent reserve service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 1995, the veteran testified at a RO hearing.  The 
case was remanded by the Board in June 1997.  In a February 
2001 decision, the Board found new and material evidence to 
reopen the claim, and remanded the case to the RO for further 
action.    

Although certain statements by the veteran and certain 
documents by the RO refer to the disability in question as a 
"nervous" disorder or condition, after reviewing the 
totality of the claims file the Board believes that the 
veteran is in fact claiming entitlement to service connection 
for a psychiatric disability.  


REMAND

After reviewing the record, the Board believes that further 
development is necessary to ensure a complete record and to 
satisfy the requirements of 38 C.F.R. § 3.159(c)(4) (2004).  
There is some question raised by the August 2001 VA examiner 
regarding a preexisting psychiatric disability, and the Board 
notes that the veteran's discharge from service was 
recommended by a military psychiatrist due to what was 
described a character and behavior problem.  Appropriate 
action to obtain any available pre-service records and to 
obtain a medical causation opinion is there fore necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain identifying information from 
the veteran regarding all reported pre-
service psychiatric treatment.  The RO 
should then take appropriate follow-up 
action to request all pertinent records 
identified by the veteran.  

2.  Regardless of whether any additional 
evidence is obtained as a result of the 
action outlined in the above paragraph 1, 
the RO should schedule the veteran for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
current chronic acquired psychiatric 
disorders found to be present should be 
clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current acquired psychiatric 
disability was manifested during the 
veteran's active duty service?  

3.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


